Citation Nr: 0721444	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a bilateral foot 
disability and a low back disability.  In June 2005, the 
veteran testified before the Board at a videoconference 
hearing at the RO.  In August 2005, the Board remanded these 
claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.   


REMAND

Additional development is needed prior to further disposition 
of the claims.  

With regard to both of the veteran's claims for service 
connection, it appears additional VA medical records are 
outstanding.  The veteran has reported that she received 
treatment for her bilateral foot disability and low back 
disability at Noble Army Hospital at Fort McClellan during 
her period of service from August 1997 to November 1997.  VA 
treatment records should be obtained, if available.  

The Board remanded the veteran's claims for service 
connection in August 2005 in order to obtain her VA records.  
VA attempted to obtain the veteran's medical records for her 
August 1997 to November 1997 period of service in August 
2005.  In a May 2006 letter, the National Personnel Records 
Center (NPRC) stated that it had discontinued honoring 
requests directly received from VAROs and VA medical centers.  
The NPRC instructed the VA to initiate all requests for 
military personnel and medical information/records through 
the Personnel Information Exchange System (PIES).  Because 
information sufficient to allow for a search of these records 
is available, and these records may be useful in deciding the 
veteran's claims, the Board must make another attempt to 
obtain them in order to fulfill its duty to assist.  
38 C.F.R. § 3.159(c)(2) (2006); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).     

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

With regard to the veteran's claim for service connection for 
a low back disability, her service medical records show that 
her back was found to be normal at her January 1997 entrance 
examination, and she made no complaints regarding her back at 
that time.  In an October 1997 private medical report, the 
veteran complained of suffering from pain in the lumbosacral 
spine and numbness in her legs for the previous two to three 
days.  She stated that an x-ray for her back at another 
medical center was negative.  Examination revealed tenderness 
in the lumbosacral spine and paraspinal muscle.  The 
diagnosis was peripheral neuropathy with an EMG of the lower 
extremities recommended.  No other diagnosis was made 
regarding a low back disability.  The veteran was declared an 
unsatisfactory participant during the initial active duty for 
training and given an entry level status of separation.  

On VA examination in September 2006, the veteran reported 
pain from the side of the neck radiating laterally down the 
side of the chest wall and moving to the back.  The examiner 
diagnosed the veteran with lumbar strain and noted that the 
veteran reported having radiological evidence of scoliosis 
prior to entering military service.  The Board finds that an 
additional examination and opinion addressing which symptoms 
and diagnoses of the veteran's current low back disability 
are attributable to the symptoms manifested at her October 
1997 treatment session is necessary in order to fairly decide 
the merits of the veteran's claim.  



Accordingly, the case is REMANDED for the following actions:

1.  Request through the Personnel 
Information Exchange System (PIES) or 
any other appropriate method for any 
retired records from Noble Army 
Hospital at Fort McClellan, concerning 
the veteran's treatment for a bilateral 
foot or low back disability for the 
period of August 1997 to November 1997.  
If any of the records are shown to be 
at another storage facility, a request 
should be made to the appropriate 
storage facility.  All efforts to 
obtain medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

2.  Schedule the veteran for a VA 
examination to determine the current 
symptoms and diagnoses of her low back 
condition.  The examination report 
should note which current symptoms or 
diagnoses are attributable to the 
symptoms manifested at the veteran's 
October 1997 medical treatment session.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.

3.  Then, readjudicate the claims for 
service connection for a bilateral foot 
disability and low back disability.  If 
the decision remains adverse to the 
veteran, issue the veteran and her 
representative a supplemental statement 
of the case and allow her the 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


